Citation Nr: 1412461	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  12-00 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar disc disease.

2.  Entitlement to an effective date prior to April 9, 2003 for the award of service connection for lumbar disc disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1965 to February 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Nashville, Tennessee RO, which granted a 40 percent rating for lumbar disc disease effective July 28, 2009, and denied an earlier effective date for the award of service connection.  In January 2014, a Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is included in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2013).

Regarding the rating for lumbar disc disease, the Veteran testified at the January 2014 hearing that he underwent surgery for spinal stenosis and "disc problems" in August 2013.  He contends that his disability has worsened and that he takes a lot of medication for nerve pain.  The Board notes that the Veteran's most recent VA examination for the low back disability was in July 2012.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran has alleged in statements and testimony that the current rating does not reflect the current state of his back disability.  His statements advance an implicit claim that the back disability has worsened in the interim.  Because he is competent to observe a worsening of symptoms, and because he underwent surgery to his back since the most recent VA examination, a contemporaneous examination to assess the current severity of his lumbar disc disease, to include any neurological manifestations that would warrant separate ratings, is necessary.

Additionally, records of all VA treatment the Veteran may have received for the disability at issue are pertinent evidence, are constructively of record, and must be secured.

Finally, at the January 2014 Board hearing, the Veteran raised a new claim of clear and unmistakable error (CUE) in a July 1981 RO decision that denied service connection for a back disability.  This CUE claim has not yet been developed or adjudicated by the RO.  As the effective date claim on appeal is inextricably intertwined with the pending claim of CUE in the July 1981 RO decision, consideration of such matter must be deferred pending the development and adjudication of the CUE claim. 

Accordingly, the case is REMANDED for the following:

1.  Regarding the claim of CUE in the July 1981 rating decision, the RO should provide the Veteran all VCAA-mandated notice (specifically advising him of what constitutes CUE, and what is needed to substantiate a CUE claim), and afford him the opportunity to respond.  The RO should also arrange for any further development indicated.  

2.  The RO should then adjudicate the claim of CUE in the July 1981 rating decision.  If it is denied, the Veteran should be so advised, and also advised of his appellate rights and that the matter will not be before the Board unless he initiates, and perfects, an appeal in the matter.  

3.  The RO should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for the disability on appeal.

4.  The RO should then arrange for an orthopedic examination of the Veteran to determine the current severity of his service connected lumbar disc disease.  The examiner must review the record (including this remand) in conjunction with the examination.  The examiner must be provided a copy of the applicable criteria for rating low back disabilities, and the clinical findings reported must be sufficiently detailed to allow for rating under those criteria.  The findings must include complete range of motion studies (to include any limitations due to pain/on use), as well as studies to determine if the Veteran has any neurological impairment(s) due to his lumbar disc disease that would warrant separate evaluations.    

The examiner must explain the rationale for all opinions.  

5.  The RO should then review the record and readjudicate the Veteran's claims (the earlier effective date claim in light of its determination on the CUE claim).  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

